Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Allowable Subject Matter
Claims 1 through 4, 7 through 11, 14 through 17 and 20 (now renumbered Claims 1 - 14) are allowed.

The following is an examiner’s statement of reasons for allowance:  
Claims 1 and 17 are allowable because, none of the references relied upon by the examiner, considered alone or in reasonable combination, teach or fairly suggest a width of the blocking unit is smaller in a region proximate to the sensing pads and larger in a region farther away from the sensing pads, and because the office finds applicant’s argument persuasive wherein the shape of the blocking units is significant because it blocks laser light and protects against static electricity.  

Claims 2, 3, 4, 7 through 11, 14, 15, 16 and 20 are allowable for being dependent upon independent claims 1 and 17.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
 

Change in Art Unit Designation for Your Application
In the event the Art Unit designation of your application in the USPTO was 2697, it has changed to 2622.  The examiner assigned to this application remains the same. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2622. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W REGN whose telephone number is (571) 270-5968.  The examiner can normally be reached on M-F 7-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MARK W REGN/Primary Examiner, Art Unit 2622